



EXHIBIT 10.2


SNYDER’S-LANCE, INC.


Long-Term Performance Incentive Plan for Officers and Key Managers


Purposes and Introduction. The Long-Term Performance Incentive Plan for Officers
and Key Managers (the “Plan”) provides for Stock Options, Restricted Stock and
Performance Awards under the Snyder’s-Lance, Inc. 2016 Key Employee Incentive
Plan (the “Incentive Plan”). Except as otherwise expressly defined herein,
capitalized terms shall be as defined in the Incentive Plan. The primary
purposes of the Plan are to:


•
Align officers’ and managers’ interests with those of stockholders by linking a
substantial portion of compensation to the price of the Company’s Common Stock
and to the Company’s financial performance based on performance measures as
described below.

•
Provide a way to attract and retain key executives and managers who are critical
to the Company’s future success.

•
Provide competitive total compensation for executives and managers commensurate
with Company performance.



Plan Year and Performance Periods. Awards shall be made under the Plan for each
fiscal year of the Company (the “Plan Year”) as determined by the Compensation
Committee of the Board of Directors (the “Compensation Committee”). As described
below, a portion of the awards for a Plan Year may be made in the form of
Performance Awards which become earned and payable based on attainment of
specified performance conditions measured over a specified period of one or more
years that includes the applicable Plan Year (the “Performance Period”).


Eligibility and Participation. Eligibility in the Plan is limited to Executive
Officers and Key Managers who are key to the Company’s success as reviewed and
approved on an annual basis. The Compensation Committee will review and approve
Participants nominated by the Chief Executive Officer. An employee hired or
promoted into an eligible position during a Plan Year will not participate in
the Plan for that Plan Year, except to the extent otherwise determined by the
Compensation Committee. Participation in the Plan for a Plan Year does not
guarantee participation in the Plan for any subsequent Plan Year, but instead
will be reevaluated and determined on an annual basis.


Target Incentive. Each Participant will be assigned a Target Incentive for a
Plan Year, stated as a percent of base salary or such other amount as determined
by the Compensation Committee. The amount of the Target Incentive will be
delivered in the form of one or more awards as described below.




1

--------------------------------------------------------------------------------




Awards. The Target Incentive for a Plan Year will be divided among an award of
Nonqualified Stock Options, an award of Restricted Stock, an award of
Performance Restricted Stock Units and a Performance Award (or such other forms
of awards as permitted under the Incentive Plan), as determined by the
Compensation Committee. Unless and until changed by the Compensation Committee,
these percentages are as follows: Nonqualified Stock Options – 25% of the Target
Incentive (the “Stock Option Incentive”); Restricted Stock – 25% of the Target
Incentive (the “Restricted Stock Incentive”); Performance Restricted Stock Units
– 20% of the Target Incentive (the “Performance Restricted Stock Unit
Incentive”); and Performance Award – 30% of the Target Incentive (the
“Performance Award Incentive”). The following provides additional details about
the terms of these awards, unless and until changed by the Compensation
Committee:

    1.     Stock Options. The number of Stock Options awarded to each
Participant for a Plan Year will equal the dollar value of the Participant’s
Stock Option Incentive divided by the Black-Scholes value of the Stock Options,
with the result rounded up to the nearest multiple of three shares. The grant
date for Stock Options will be the date during the Plan Year specified by the
Compensation Committee upon approval of the awards and the exercise price will
be the Fair Market Value of the Common Stock, which is the closing price of the
Common Stock, on the grant date. Each Stock Option will vest in three
substantially equal annual installments beginning one year after the grant date
and the term of each Stock Option will be ten years.

    2.     Restricted Stock. The number of shares of Restricted Stock awarded to
each Participant for a Plan Year will equal the dollar value of the
Participant’s Restricted Stock Incentive divided by the closing price of the
Common Stock on the grant date, with the results rounded up to the nearest
multiple of three shares. The grant date for Restricted Stock will be the date
during the Plan Year specified by the Compensation Committee upon approval of
the awards and the value shall be the Fair Market Value of the Common Stock on
the grant date. Each award of Restricted Stock will vest in three substantially
equal annual installments beginning one year after the grant date.


In accordance with Section 8(f) of the Incentive Plan, each Participant shall
have, with respect to the shares of Restricted Stock granted under the Plan, all
of the rights of a stockholder of the Company, including the right to vote the
shares, and the right to receive cash dividends. Stock dividends issued with
respect to the shares of Restricted Stock granted under the Plan shall be
treated as additional shares under the Restricted Stock Incentive and shall be
subject to the same restrictions and other terms and conditions that apply to
the other shares of Restricted Stock with respect to which such dividends are
issued.




2

--------------------------------------------------------------------------------




3.     Performance Awards. The Performance Award awarded to each Participant for
a Plan Year will have a Target value equal to the Performance Award Incentive.
The Compensation Committee will establish the applicable Performance Period,
Performance Goals and formula, including Threshold, Target and Maximum
performance levels (to the extent applicable), for the Performance Award. The
Target amount of the Performance Award for a Participant will equal the
Performance Award Incentive. If more than one Performance Goal applies for a
Plan Year, the Compensation Committee will establish the relative weighting of
the Performance Goals. For awards intended to be Qualified Performance-Based
Awards, the Compensation Committee will establish the Performance Goals in a
manner consistent with that intent. Award funding levels will be determined
based on actual performance over the Performance Period as follows:
Threshold Target     Maximum
Award Level Funded         TBD     100% TBD


The Threshold and Maximum funding levels will be determined by the Compensation
Committee at the time the terms of the Performance Award are established.
Percent of payout will be determined on a straight line basis from Threshold to
Target and from Target to Maximum, and may be subject to further adjustment as
specified in the formula established by the Compensation Committee (e.g., based
on attainment of a specified level of relative total stockholder return). There
will be no payout unless the Threshold for the applicable Performance Goal is
reached. Threshold, Target and Maximum levels will be defined at the beginning
of each Plan Year for the applicable Performance Goal. The Performance Goals and
formula for a Performance Period will be communicated to each Participant as
soon as practicable after they have been established. Final Performance Awards
will be calculated after the Compensation Committee has reviewed the Company’s
audited financial statements for the Performance Period and determined the
performance level achieved. The following definitions for the terms Maximum,
Target and Threshold should help set the goals for each year, as well as
evaluate the payouts:


•
Maximum: Excellent; deserves an above-market incentive

•
Target: Normal or expected performance; deserves market-level incentive

•
Threshold: Lowest level of performance deserving payment above base salary;
deserves below-market incentive



Progress reports should be made to Participants annually, showing performance
results. Performance Awards for a Performance Period will vest, and be payable
in cash, as soon as practicable following the Performance Period, within the
Plan Year, after the performance level has been determined and approved by the
Compensation Committee. All awards will be rounded to the nearest $100.


4. Performance Restricted Stock Units. The number of Performance Restricted
Stock Units awarded to each Participant for a Plan Year will equal the dollar
value of the Participant’s Performance Restricted Stock Unit Incentive divided
by the closing price of the Common Stock on the grant date, with the results
rounded to the nearest whole share. The grant date for Performance Restricted
Stock Units will be the date during the Plan Year specified by the Compensation
Committee upon approval of the awards and the value shall be the Fair Market
Value of the Common Stock on the grant date.


3

--------------------------------------------------------------------------------






The Compensation Committee will establish the applicable Performance Period,
Performance Goals and formula, including Threshold, Target and Maximum
performance levels (to the extent applicable), for the Performance Restricted
Stock Units. If more than one Performance Goal applies for a Plan Year, the
Compensation Committee will establish the relative weighting of the Performance
Goals. For awards intended to be Qualified Performance-Based Awards, the
Compensation Committee will establish the Performance Goals in a manner
consistent with that intent. Award funding levels will be determined based on
actual performance over the Performance Period as follows:
Threshold Target     Maximum
Award Level Funded         TBD     100% TBD


The Threshold and Maximum funding levels will be determined by the Compensation
Committee at the time the terms of the Performance Restricted Stock Units Award
are established. Percent of payout will be determined on a straight line basis
from Threshold to Target and from Target to Maximum, and may be subject to
further adjustment as specified in the formula established by the Compensation
Committee (e.g., based on attainment of a specified level of relative total
stockholder return). There will be no payout unless the Threshold for the
applicable Performance Goal is reached. Threshold, Target and Maximum levels
will be defined at the beginning of each Plan Year for the applicable
Performance Goal. The Performance Goals and formula for a Performance Period
will be communicated to each Participant as soon as practicable after they have
been established. Final Performance Restricted Stock Unit Awards will be
calculated after the Compensation Committee has reviewed the Company’s audited
financial statements for the Performance Period and determined the performance
level achieved. The following definitions for the terms Maximum, Target and
Threshold should help set the goals for each year, as well as evaluate the
payouts:


•
Maximum: Excellent; deserves an above-market incentive

•
Target: Normal or expected performance; deserves market-level incentive

•
Threshold: Lowest level of performance deserving payment above base salary;
deserves below-market incentive





4

--------------------------------------------------------------------------------




The grant of Performance Restricted Stock Units shall not give a Participant any
of the rights of a stockholder of the Company; provided, however, that in the
event of a dividend distribution by the Company during or after the end of a
Performance Period but before the applicable award payment date, the Participant
shall be granted additional Performance Restricted Stock Units on the payment
date of the dividend. If additional Performance Restricted Stock Units are
granted as a result of a stock dividend, the number of additional Performance
Restricted Stock Units so granted shall be equal to the number of shares the
Participant would have received as a result of such stock dividend if one share
of Common Stock had been issued for each Performance Restricted Stock Unit
granted to the Participant hereunder. If additional Performance Restricted Stock
Units are granted as a result of a cash dividend, the number of additional
Performance Restricted Stock Units so granted shall be equal to the Dollar
amount the Participant would have received as a result of such cash dividend if
one share of Common Stock had been issued for each Performance Restricted Stock
Unit granted to the Participant hereunder, divided by the closing price of the
Common Stock on the payment date of the dividend, with the results rounded to
the nearest whole share. Any additional Performance Restricted Stock Units
granted in connection with a dividend distribution by the Company shall be
subject to the same restrictions and other terms and conditions that apply to
the other Performance Restricted Stock Units.


Progress reports should be made to Participants annually, showing performance
results. Performance Restricted Stock Unit Awards for a Performance Period will
vest, and be payable in shares of Common Stock, as soon as administratively
practicable following the Performance Period, in the Plan Year, after the
performance level has been determined and approved by the Compensation
Committee.
 
Certain Termination of Employment. Unless and until the Compensation Committee
determines otherwise, the following provides the impact of a Participant’s
termination of employment on awards made under the Plan:


1.    Stock Options. In the event a Participant voluntarily terminates
employment (other than by Retirement) or is terminated involuntarily or in the
event of death, Disability or Retirement, vesting and the post-termination
exercise period for Stock Options will be as follows:


Voluntary termination (other than Retirement): Vested Stock Options will remain
exercisable for a period of 90 days following the date of termination (or, if
earlier, the original expiration date of the option); unvested Stock Options
will be forfeited as of the date of termination.


Involuntary termination: Vested Stock Options will remain exercisable for a
period of 90 days following the date of termination (or, if earlier, the
original expiration date of the option); unvested Stock Options will be
forfeited as of the date of termination.


Death: Stock Options will remain exercisable for a period of one year following
the date of death (or, if earlier, the original expiration date of the option);
unvested Stock Options will become fully vested as of the date of termination.




5

--------------------------------------------------------------------------------




Disability: Vested Stock Options will remain exercisable through the original
expiration date of the option; unvested Stock Options will become fully vested
as of the date of termination.


Retirement: Vested Stock Options will remain exercisable for a period of three
years following retirement (or, if earlier, the original expiration date of the
option); unvested Stock Options will continue to vest for a period of six months
after Retirement and any remaining unvested Stock Options will be forfeited as
of such date.


2.    Restricted Stock. In the event a Participant voluntarily terminates
employment (other than by Retirement) or is terminated involuntarily or in the
event of death, Disability or Retirement, vesting for Restricted Stock will be
as follows:


Voluntary termination (other than Retirement): Unvested Restricted Stock will be
forfeited as of the date of termination.


Involuntary termination: Unvested Restricted Stock will be forfeited as of the
date of termination.


Death: Unvested Restricted Stock will become fully vested on the date of such
event.


Disability: Unvested Restricted Stock will become fully vested on the date of
such event.


Retirement: Unvested Restricted Stock will become vested pro rata based on the
number of full months elapsed on the date of such event since the award date and
any remaining unvested Restricted Stock will be forfeited as of such date.


3.     Performance Awards. In the event a Participant voluntarily terminates
employment (other than by Retirement) or is terminated involuntarily during or
after the end of a Performance Period but before the applicable award payment
date, the Participant shall not receive any Performance Award hereunder.


In the event of a Participant’s death or Disability before the end of a
Performance Period, any Performance Award will be determined on and prorated to
the date of such event based on target performance and paid out all in cash as
soon as administratively practicable (but in no event more than 75 days) after
the date of such event. In the event of a Participant’s death or Disability on
or after the end of the Performance Period but before the applicable award
payment date, any Performance Award will be determined based on actual
performance and paid out all in cash on or about the applicable award payment
date.
  
If the event of a Participant’s Retirement during or after the end of the
Performance Period but before the applicable award payment date, any Performance
Award will be determined based on actual performance, pro rated for the portion
of the Performance Period worked through Retirement, and paid out all in cash on
or about the applicable award payment date.


6

--------------------------------------------------------------------------------






4.     Performance Restricted Stock Unit Awards. In the event a Participant
voluntarily terminates employment (other than by Retirement) or is terminated
involuntarily during or after the end of a Performance Period but before the
applicable vesting date, the Participant shall not receive any Performance
Restricted Stock Units Award hereunder.


In the event of a Participant’s death or Disability before the end of a
Performance Period, any Performance Restricted Stock Units Award will be
determined on and prorated to the date of such event based on target performance
and paid out in Company Stock rounded to the nearest share as soon as
administratively practicable (but in no event more than 75 days) after the date
of such event. In the event of a Participant’s death or Disability on or after
the end of the Performance Period but before the applicable award vesting date,
any Performance Award will be determined based on actual performance and paid
out in restricted shares rounded to the nearest share on or about the applicable
vesting date.
  
If the event of a Participant’s Retirement during or after the end of the
Performance Period but before the applicable vesting date, any Performance
Restricted Stock Units Award will be determined based on actual performance, pro
rated for the portion of the Performance Period worked through Retirement, and
paid out in Company Stock on or about the applicable vesting date.


“Retirement” means the Participant’s termination of employment with the Company
either (i) after attainment of age 65 or (ii) after attainment of age 55 plus 10
years of service or with the prior consent of the Compensation Committee.


Change in Control. In the event of a Change in Control, (i) unvested Stock
Options and unvested Restricted Stock will vest as provided in the Incentive
Plan upon the closing of the Change in Control transaction and (ii) for
outstanding Performance Awards, pro rata payouts will be made all in cash at
target through the closing date with such proration based on the number of days
in the Performance Period preceding the closing of the Change in Control
transaction. Payouts will be made within 30 days after the relevant transaction
has been closed.


Withholding. The Company shall withhold from awards any Federal, foreign, state
or local income or other taxes required to be withheld, as and when so required.


Executive Officers. Notwithstanding any provisions to the contrary above,
participation, awards and pro-rations for Executive Officers, including the
Chief Executive Officer, shall be approved by the Compensation Committee.


Stockholder Approval. The Plan and the awards hereunder are made pursuant to the
Incentive Plan, which was most recently approved by the Company’s stockholders
at the Annual Meeting of Stockholders held on May 4, 2016.




7

--------------------------------------------------------------------------------




Governance. The Compensation Committee is ultimately responsible for the
administration and governance of the Plan. Actions requiring Compensation
Committee approval include final determination of plan eligibility and
participation, identification of types of awards provided, performance measures
and performance objectives and final award determinations. The Compensation
Committee may adjust any award due to extraordinary events such as acquisitions,
dispositions, discontinued operations, required accounting adjustments or
similar events, all as specified in Section 11(d) of the Incentive Plan;
provided, however, that the Compensation Committee shall at all times be
required to exercise this discretionary power in a manner, and subject to such
limitations, as will permit all payments under the Plan to “covered employees,”
as defined in Section 162(m) of the Internal Revenue Code, to continue to
qualify as “performance-based compensation” for purposes of Section 162(m) of
the Code. In addition, under the Incentive Plan, the Compensation Committee
retains the discretion to reduce any award amount from the amount otherwise
determined under the applicable formula. Subject to the foregoing, the decisions
of the Compensation Committee shall be conclusive and binding on all
Participants.
  
AMENDED AND APPROVED BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF
THE CORPORATION ON MARCH 30, 2016 AND BY OUR STOCKHOLDERS ON MAY 4, 2016.


8